Exhibit 10.5

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2016-1,

as Issuer

and

SANTANDER CONSUMER USA INC.,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

Dated as of February 17, 2016

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

  

DEFINITIONS

     1   

Section 1.01

  

Definitions

     1   

ARTICLE II.

  

ENGAGEMENT; ACCEPTANCE

     3   

Section 2.01

  

Engagement; Acceptance

     3   

Section 2.02

  

Eligibility of Asset Representations Reviewer

     3   

Section 2.03

  

Independence of the Asset Representations Reviewer

     3   

ARTICLE III.

  

DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

     3   

Section 3.01

  

Review Scope

     3   

Section 3.02

  

Review Notices

     3   

Section 3.03

  

Review Materials

     4   

Section 3.04

  

Missing or Incomplete Review Materials

     4   

Section 3.05

  

The Asset Representations Review

     5   

Section 3.06

  

Review Period

     5   

Section 3.07

  

Review Report

     5   

Section 3.08

  

Completion of Review for Certain Subject Receivables

     5   

Section 3.09

  

Termination of Review

     6   

Section 3.10

  

Review and Procedure Limitations

     6   

Section 3.11

  

Review Systems

     6   

Section 3.12

  

Representatives

     6   

Section 3.13

  

Dispute Resolution

     7   

Section 3.14

  

Records Retention

     7   

Section 3.15

  

No Delegation

     7   

ARTICLE IV.

  

PAYMENTS TO ASSET REPRESENTATIONS REVIEW

     7   

Section 4.01

  

Annual Fee

     7   

Section 4.02

  

Review Fee

     8   

Section 4.03

  

Dispute Resolution Expenses

     8   

Section 4.04

  

Payment

     8   

Section 4.05

  

Payments by the Issuer

     8   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V.

  

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     9   

Section 5.01

  

Representations and Warranties of the Asset Representations Reviewer

     9   

Section 5.02

  

Limitation of Liability of Asset Representations Reviewer

     10   

Section 5.03

  

Indemnification of Asset Representations Reviewer

     10   

Section 5.04

  

Indemnification by Asset Representations Reviewer

     10   

ARTICLE VI.

  

REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

     11   

Section 6.01

  

Eligibility Requirements for Asset Representations Reviewer

     11   

Section 6.02

  

Resignation and Removal of Asset Representations Reviewer

     11   

Section 6.03

  

Successor Asset Representations Reviewer

     12   

Section 6.04

  

Merger, Consolidation or Succession

     12   

ARTICLE VII.

  

TREATMENT OF CONFIDENTIAL INFORMATION

     13   

Section 7.01

  

Confidential Information

     13   

Section 7.02

  

Safeguarding Personally Identifiable Information

     14   

ARTICLE VIII.

  

OTHER MATTERS PERTAINING TO THE ISSUER

     15   

Section 8.01

  

Termination of this Agreement

     15   

Section 8.02

  

Limitation of Liability

     16   

ARTICLE IX.

  

MISCELLANEOUS PROVISIONS

     16   

Section 9.01

  

Amendment

     16   

Section 9.02

  

Notices, Etc

     17   

Section 9.03

  

Severability Clause

     18   

Section 9.04

  

Counterparts

     18   

Section 9.05

  

Governing Law

     18   

Section 9.06

  

Headings

     18   

Section 9.07

  

Counterparts

     18   

Section 9.08

  

Waivers

     18   

Section 9.09

  

Entire Agreement

     18   

Section 9.10

  

Severability of Provisions

     19   

Section 9.11

  

Binding Effect

     19   

Section 9.12

  

Cumulative Remedies

     19   

Section 9.13

  

Nonpetition Covenant

     19   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.14

  

Submission to Jurisdiction; Waiver of Jury Trial

     19   

Section 9.15

  

Third-Party Beneficiaries

     20    Exhibit A - Agreed Upon Procedures   

 

-iii-



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT

This ASSET REPRESENTATIONS REVIEW AGREEMENT is made and entered into as of
February 17, 2016 (this “Agreement”), by and between Santander Drive Auto
Receivables Trust 2016-1, a Delaware statutory trust (the “Issuer”), Santander
Consumer USA Inc., an Illinois corporation (“SCUSA”, and in its capacity as
sponsor, the “Sponsor” and in its capacity as servicer, the “Servicer”), and
Clayton Fixed Income Services LLC, a Delaware limited liability company
(“Clayton”, and in its capacity as asset representations reviewer, the “Asset
Representations Reviewer”).

WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of Receivables for compliance with the representations and warranties
made by the Sponsor regarding such Receivables.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) between the Issuer, the
Servicer, Santander Drive Auto Receivables LLC and Wells Fargo Bank, National
Association, as indenture trustee, which also contains rules as to usage that
are applicable herein.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“Annual ARR Fee” has the meaning set forth in Section 4.01.

“Asset Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Exhibit A for each Subject Receivable as
further described in Section 3.05.

“Client Records” has the meaning set forth in Section 3.14.

“Confidential Information” has the meaning set forth in Section 7.01.

“Disclosing Party” has the meaning set forth in Section 7.01.

“Eligible Asset Representations Reviewer” means a Person who (i) is not, and is
not Affiliated with, the Sponsor, the Depositor, the Servicer, the Indenture
Trustee, the Owner Trustee or any of their Affiliates and (ii) was not engaged
or Affiliated with a Person that was engaged by the Sponsor or any Underwriter
to perform any due diligence on the Receivables prior to the Closing Date.



--------------------------------------------------------------------------------

“Eligibility Representations” shall mean those representations identified within
the “Tests” included in Exhibit A.

“Indemnified Person” has the meaning set forth in Section 5.03.

“Personally Identifiable Information” or “PII” has the meaning set forth in
Section 7.02.

“Privacy Laws” has the meaning set forth in Section 7.02.

“Receiving Party” has the meaning set forth in Section 7.01.

“Representatives” has the meaning set forth in Section 7.01.

“Review Fee” has the meaning set forth in Section 4.02.

“Review Invoice” means, with respect to any Asset Review, a detailed invoice
prepared by the Asset Representations Reviewer setting forth the calculation of
the applicable Review Fee for such Asset Review.

“Review Materials” means the documents, data, and other information required for
each “Test” in Exhibit A.

“Review Period” has the meaning set forth in Section 3.06.

“Review Report” has the meaning set forth in Section 3.07.

“Subject Receivables” means, for any Asset Review, all Receivables which are
60-Day Delinquent Receivables as of the related Review Satisfaction Date;
provided, that any Receivable repurchased by the Sponsor or the Servicer in
accordance with the Transaction Documents after the Review Satisfaction Date
will no longer be a Subject Receivable.

“Tests” mean the procedures listed in Exhibit A as applied to the process
described in Section 3.05.

“Test Complete” has the meeting set forth in Section 3.08.

“Test Fail” has the meaning set forth in Section 3.05.

“Test Incomplete” has the meaning set forth in Section 3.05.

“Test Pass” has the meaning set forth in Section 3.05.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.01 Engagement; Acceptance.

The Issuer hereby engages Clayton to act as the Asset Representations Reviewer
for the Issuer. Clayton hereby accepts the engagement and agrees to perform the
obligations of the Asset Representations Reviewer on the terms stated in this
Agreement.

Section 2.02 Eligibility of Asset Representations Reviewer.

Clayton represents and warrants to the Issuer and the Sponsor that it is an
Eligible Asset Representations Reviewer. The Asset Representations Reviewer will
notify the Issuer, the Sponsor and the Servicer promptly if it is not, or on the
occurrence of any action that would result in it not being, an Eligible Asset
Representations Reviewer.

Section 2.03 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Issuer, the Indenture Trustee or the
Owner Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement. Unless expressly authorized by the Issuer, the
Indenture Trustee or the Owner Trustee, the Asset Representations Reviewer will
have no authority to act for or represent the Issuer, the Indenture Trustee or
the Owner Trustee, respectively, and will not be considered an agent of the
Issuer, the Indenture Trustee or the Owner Trustee. Nothing in this Agreement
will make the Asset Representations Reviewer and any of the Issuer, the
Indenture Trustee or the Owner Trustee members of any partnership, joint venture
or other separate entity or impose any liability as such on any of them.

ARTICLE III.

DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

Section 3.01 Review Scope.

The parties confirm that the Asset Representations Review is not responsible for
(a) reviewing the Receivables for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement or (b) determining whether noncompliance with the representations and
warranties constitutes a breach of the Eligibility Representations. For the
avoidance of doubt, the parties confirm that the review is not designed to
determine why an Obligor is delinquent or the creditworthiness of the Obligor,
either at the time of any Asset Review or at the time of origination of the
related Receivable. Further, the Asset Review is not designed to establish
cause, materiality or recourse for any Test Fail (as defined in Section 3.05).

Section 3.02 Review Notices.

Upon receipt of (i) a Review Notice from the Indenture Trustee in accordance
with Section 7.6(b) of the Indenture and (ii) the Review Materials in accordance
with Section 3.03 of this Agreement, the Asset Representations Reviewer will
start an Asset Review. The Asset Representations Reviewer will not be obligated
to begin, and may not begin, an Asset Review

 

3



--------------------------------------------------------------------------------

until the Asset Representations Reviewer receives a Review Notice. Within ten
Business Days of receipt of a Review Notice, the Servicer shall provide the list
of Subject Receivables to the Asset Representations Reviewer in the format
selected by the Servicer to the address specified in Section 9.02.

None of the Issuer, the Servicer, the Sponsor nor the Asset Representations
Reviewer is obligated to verify whether the Indenture Trustee properly
determined that a Review Notice was required. None or the Issuer, the Sponsor
nor the Asset Representations Reviewer is obligated to verify the accuracy or
completeness of the list of Subject Receivables provided by the Servicer.

Section 3.03 Review Materials.

The Servicer will provide reasonable assistance to the Asset Representations
Reviewer to facilitate the Asset Review. Within 60 days of receipt by the
Servicer of the Review Notice, the Servicer will provide the Asset
Representations Reviewer with the Review Materials for all Subject Receivables
in one or more of the following ways, as elected by the Servicer: (i) by
providing access to the Servicer’s receivables system, either remotely or at one
or more of the properties of the Servicer; (ii) by electronic posting of Review
Materials to a password-protected website to which the Asset Representations
Reviewer has access; (iii) by providing originals or photocopies at one or more
of the properties of the Servicer where the Receivables Files are located; (iv)
by sending originals or photocopies of Review Materials to the Asset
Representations Reviewer at the address specified in Section 9.02; or (v) in
another manner agreed to by the Servicer and the Asset Representations
Reviewer. The Servicer may redact or remove Personally Identifiable Information
from the Review Materials so long as such redaction or removal does not result
in a change in the meaning or usefulness of the Review Materials. The Asset
Representations Reviewer shall not be liable for any failure of the Review
Materials to be accurate and complete, including any failure that results in the
Review Materials being misleading in any material respect.

Section 3.04 Missing or Incomplete Review Materials.

The Asset Representations Reviewer will complete the Tests for each Eligible
Representation only using documentation that is made available. Upon receipt of
the Review Materials, the Asset Representations Reviewer will complete an
initial document inventory to verify there are no systemic documentation errors,
including but not limited to consistently missing or incomplete information in
each Subject Receivable File. Once the Asset Representations Reviewer has
confirmed the majority of the Review Materials have been provided in accordance
with Section 3.03, the Asset Representations Reviewer will commence the Asset
Review. In instances where Review Material is not accessible, clearly
unidentifiable, and/or illegible, the Asset Representations Reviewer will
request that the Servicer (with a copy to the Sponsor) provide an updated copy
of such Review Material. If the Servicer and the Sponsor have not provided the
missing Review Material for a Subject Receivable to the Asset Representations
Reviewer within 60 days of notification by the Asset Representations Reviewer,
the parties agree that such Subject Receivable will have a Test Incomplete for
the related Test(s) and the Review Report will indicate the reason for the Test
Incomplete.

 

4



--------------------------------------------------------------------------------

Section 3.05 The Asset Representations Review.

For an Asset Review, the Asset Representations Reviewer will perform the
applicable procedures listed under “Tests” in Exhibit A for each Eligibility
Representation. In the course of its review, the Asset Representations Reviewer
will use the Review Materials listed in Exhibit A. For each Test, the Asset
Representations Reviewer will determine if the Test has been satisfied (a “Test
Pass”), if the Test has not been satisfied (a “Test Fail”) or if the Test could
not be concluded as a result of missing or incomplete Review Materials (a “Test
Incomplete”).

If a Subject Receivable was included in a prior Asset Review, the Asset
Representations Reviewer will not conduct additional Tests on any such duplicate
Subject Receivable unless such Subject Receivable was deemed a Test Incomplete
as a result of the failure of the Servicer and the Sponsor to provide missing
Review Material for such Subject Receivable and the Sponsor elects to have such
Subject Receivable included in the current Asset Review. The Asset
Representations Reviewer will include the previously reported Test results for
any such duplicate Subject Receivable within the Review Report for the current
Asset Review.

Section 3.06 Review Period.

The Asset Representations Reviewer will complete the Review within 60 days of
receiving access to the Review Materials in accordance with Section 3.03 (such
time period, the “Review Period”); provided, that if additional Review Materials
are provided to the Asset Representations Reviewer as described in Section 3.04,
the Review Period will be extended for an additional 30 days.

Section 3.07 Review Report.

Within five Business Days following the applicable Review Period described in
Section 3.06, the Asset Representations Reviewer will provide the Issuer, the
Sponsor, the Servicer and Indenture Trustee with (i) a report (a “Review
Report”) specifying for each Subject Receivable whether there was a Test Pass, a
Test Fail, a Test Incomplete (as contemplated by Section 3.05) or a Test
Complete (as contemplated by Section 3.08) for each Test and Subject Receivable
and (ii) the related Review Invoice. The Review Report will include a summary of
the findings and conclusions of the Asset Representations Reviewer with respect
to the Asset Review to be included in the Form 10-D for the Issuer for the
Collection Period in which the Review Report is received. The Asset
Representations Reviewer will ensure that the Review Report does not contain any
Personally Identifiable Information. For the avoidance of doubt, the Indenture
Trustee shall have no obligation to forward the Review Report to any Noteholder
or any other person.

Section 3.08 Completion of Review for Certain Subject Receivables.

Following the delivery of the list of the Subject Receivables and before the
delivery of the Review Report by the Asset Representations Reviewer, the
Servicer may notify the Asset Representations Reviewer if a Subject Receivable
is paid in full by or on behalf of the Obligor or purchased from the Issuer by
the Sponsor or the Servicer in accordance with the Transaction Documents. On
receipt of notice, the Asset Representations Reviewer will immediately terminate
all Tests of such Receivables and the Asset Review of such Receivables will be
considered complete (a “Test Complete”). In this case, the Review Report will
indicate a Test Complete for the Receivables and the related reason.

 

5



--------------------------------------------------------------------------------

Section 3.09 Termination of Review.

If an Asset Review is in process and the Notes will be paid in full on the next
Payment Date (including any payment in full as a result of any early redemption
of the Notes), the Servicer will notify the Asset Representations Reviewer and
the Indenture Trustee no less than ten days before that Payment Date. On receipt
of notice, the Asset Representations Reviewer will terminate the Asset Review
immediately and will not be obligated to deliver a Review Report.

Section 3.10 Review and Procedure Limitations.

The Asset Representations Reviewer will have no obligation (i) to determine
whether a Delinquency Trigger has occurred, (ii) to determine whether the
required percentage of Noteholders has voted to direct an Asset Review and may
rely on the information in any Review Notice delivered by the Indenture Trustee,
(iii) to determine which Receivables are Subject Receivables and may rely on the
list of Subject Receivables provided by the Servicer, (iv) to confirm the
validity of the Review Materials, (v) other than as specified in Section 3.03,
to obtain missing or insufficient Review Materials, or (vi) to take any action
or to cause any other party to take any action under any of the Transaction
Documents to enforce any remedies for any breach of a representation, warranty
or covenant, including any Eligibility Representation.

The Asset Representations Reviewer shall only be required to perform the testing
procedures listed under “Tests” in Exhibit A, and shall have no obligation to
perform to perform additional testing procedures on any Subject Receivables or
to consider any additional information provided by any party. The Asset
Representations Reviewer shall have no obligation to provide reporting or other
information other than the Review Report described in Section 3.07. However, the
Asset Representations Reviewer may provide additional information about any
Subject Receivable that it determines in good faith to be material to its
performance of an Asset Review.

Section 3.11 Review Systems.

The Asset Representations Reviewer shall maintain and utilize an electronic case
management system to manage the Tests and to provide systematic control over
each step in the Review process and ensure consistency and repeatability for the
Tests. The Asset Representations Reviewer will ensure that these systems allow
for each Subject Receivable and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement. The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct Asset
Reviews as required by this Agreement.

Section 3.12 Representatives.

(a) Servicer Representative. The Servicer will provide reasonable access to one
or more designated representatives to respond to reasonable requests and
inquiries made by the Asset Representations Reviewer in its completion of an
Asset Review.

 

6



--------------------------------------------------------------------------------

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will provide reasonable access to one or more designated
representatives to respond to reasonable requests and inquiries made by the
Servicer, the Sponsor, the Issuer or the Indenture Trustee during the Asset
Representations Reviewer’s completion of an Asset Review. The Asset
Representations Reviewer shall have no obligation to respond to requests or
inquires, and other than as specified in Section 3.13 shall not respond to
requests or inquiries, made by any Person not party to this Agreement other than
the Indenture Trustee; provided, that if the Asset Representations Reviewer
receives any request or inquiry from a Person not a party to this Agreement,
then the Asset Representations Reviewer may inform such Person that they may
contact the Servicer and/or the Indenture Trustee with respect to such request
or inquiry.

Section 3.13 Dispute Resolution.

If a Subject Receivable that was reviewed by the Asset Representations Reviewer
during an Asset Review is the subject of a dispute resolution proceeding under
Section 9.24 of the Sale and Servicing Agreement, the Asset Representations
Reviewer shall participate in the dispute resolution proceeding on request of a
party to the proceeding. The reasonable out-of-pocket expenses and reasonable
compensation of the Asset Representations Reviewer for its participation in any
dispute resolution proceeding will be considered expenses of the Requesting
Party for the dispute resolution and (subject to Section 4.03) will be paid by a
party to the dispute resolution as determined by the mediator or arbitrator for
the dispute resolution according to Section 9.24 of the Sale and Servicing
Agreement.

Section 3.14 Records Retention.

The Asset Representations Reviewer will maintain copies of Review Materials,
Review Reports and internal work papers and correspondence (collectively the
“Client Records”) for a period of two years after the termination of this
Agreement. At the expiration of the retention period, the Asset Representations
Reviewer shall return all Client Records to the Servicer, in electronic format
or, to the extent held in tangible form, in that form. Upon the return of the
Client Records, the Asset Representations Reviewer shall have no obligation to
retain such Client Records or to respond to inquiries concerning the Asset
Review.

Section 3.15 No Delegation.

The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the
Issuer, the Sponsor and the Servicer.

ARTICLE IV.

PAYMENTS TO ASSET REPRESENTATIONS REVIEW

Section 4.01 Annual Fee.

As compensation for its activities hereunder, the Asset Representations Reviewer
shall be entitled to receive an annual fee in an amount equal to $7,500.00 (the
“Annual ARR Fee”) during the term of this Agreement, which shall be paid by or
on behalf of the Sponsor within 30 days of

 

7



--------------------------------------------------------------------------------

the date hereof, with respect to the initial Annual ARR Fee, and within 30 days
of the annual anniversary of this Agreement; provided, however, that if the
Asset Representations Reviewer resigns or is removed in accordance with Section
6.02, then the Asset Representations Reviewer shall refund to the Sponsor a
portion of the Annual ARR Fee attributable to the portion of the annual period
during which Clayton will no longer act as the Asset Representations Reviewer,
assuming for purposes of such calculation that the Annual ARR Fee for each day
during the annual period is an amount equal to the Annual ARR Fee divided by
365.

Section 4.02 Review Fee.

Following the completion of an Asset Review and delivery to the Indenture
Trustee, the Sponsor, the Servicer and the Issuer of the Review Report and the
related Review Invoice, the Sponsor shall pay to the Asset Representations
Reviewer a fee of $200.00 for each Subject Receivable for which the Asset Review
was completed plus reasonable out-of-pocket expenses incurred in connection with
travel to the location at which Review Materials are made available in
accordance with Section 3.03 (the “Review Fee”). However, no Review Fee will be
charged for any Subject Receivable which was included in a prior Asset Review or
for which no Tests were completed prior to the Asset Representations Reviewer
being notified of a termination of the Asset review according to Section
3.09. To the extent not paid by the Sponsor and outstanding for at least 90 days
after receipt by the Indenture Trustee, the Sponsor, the Servicer and the Issuer
of the Review Invoice, the Review Fee shall be paid by the Issuer pursuant to
the priority of payments sets forth in Section 4.4 of the Sale and Servicing
Agreement or Section 5.4(b) of the Indenture, as applicable. For the avoidance
of doubt, there shall be no aggregate limit on the Review Fee paid by the
Sponsor to the Asset Representations Reviewer pursuant to this Section 4.02.

Section 4.03 Dispute Resolution Expenses.

If the Asset Representations Reviewer participates in a dispute resolution
proceeding under Section 3.13 and its reasonable out-of-pocket expenses and
reasonable compensation for the time it incurs in participating in the
proceeding are not paid by a party to the dispute resolution within ninety (90)
days of the end of the proceeding, the Sponsor will reimburse the Asset
Representations Reviewer for such expenses upon receipt of a detailed invoice.

Section 4.04 Payment.

All payments made to the Asset Representations Reviewer shall be made to the
account specified by the Asset Representations Reviewer from time to time in
writing to the Indenture Trustee, the Sponsor, the Servicer and the Issuer.

Section 4.05 Payments by the Issuer.

The Asset Representations Reviewer acknowledges and agrees that any payments
payable by the Issuer under this Agreement, including pursuant to this Article
IV or Section 5.03, shall be limited to amounts available to make such payments
pursuant to Section 4.4 of the Sale and Servicing Agreement and Section 5.4(b)
of the Indenture, as applicable.

 

8



--------------------------------------------------------------------------------

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.01 Representations and Warranties of the Asset Representations
Reviewer.

Clayton hereby makes the following representations and warranties as of the date
hereof:

(a) Existence and Power. Clayton is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, full power and authority to own its assets and operate its business as
presently owned or operated, and to execute, to deliver and to perform its
obligations under this Agreement. Clayton has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of Clayton to perform its obligations under
this Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by Clayton of the Transaction Documents to which it is a party have been duly
authorized by all necessary corporate action on the part of Clayton and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement or instrument to which Clayton is a party or by which its
properties are bound (other than violations of such laws, rules, regulations,
organizational documents, indentures, agreements or instruments which do not
affect the legality, validity or enforceability of any of such agreements and
which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or Clayton’s ability to perform its
obligations under, this Agreement).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Clayton of this Agreement other than (i) approvals and
authorizations that have previously been obtained and filings that have
previously been made and (ii) approvals, authorizations or filings which, if not
obtained or made, would not have a material adverse effect on the ability of
Clayton to perform its obligations under this Agreement.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of Clayton enforceable against Clayton in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of corporations from time to time in effect
or by general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of Clayton, threatened against Clayton before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or (ii) seek any determination or ruling that would materially
and adversely affect the performance by Clayton of its obligations under this
Agreement.

(f) Eligibility. The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.

 

9



--------------------------------------------------------------------------------

Section 5.02 Limitation of Liability of Asset Representations Reviewer.

To the fullest extent permitted by applicable law, the Asset Representations
Reviewer shall not be under any liability to the Issuer, the Servicer, the
Depositor, the Indenture Trustee, the Owner Trustee, any Noteholder or any other
Person for any action taken or for refraining from the taking of an action in
its capacity as Asset Representations Reviewer pursuant to this Agreement, or
for errors in judgment, whether arising from express or implied duties under
this Agreement; provided, however, that this provision shall not protect the
Asset Representations Reviewer against any liability which would otherwise be
imposed by reason of willful misconduct, bad faith, breach of this Agreement or
negligence in the performance of its duties. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential loss
or damage (including loss of profit) even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

The Asset Representations Reviewer and any director, officer, employee, or agent
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Asset
Representations Reviewer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties as
Asset Representations Reviewer hereunder.

Section 5.03 Indemnification of Asset Representations Reviewer.

(a) The Sponsor will indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified Person”), for
all costs, expenses, losses, damages and liabilities resulting from the
performance of the Asset Representations Reviewer’s obligations under this
Agreement (including the costs and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from (i) the Asset Representations Reviewer’s willful
misconduct, bad faith or negligence or (ii) the Asset Representations Reviewer’s
breach of any of its representations, warranties or covenants in this Agreement.

(b) The indemnification set forth in this Section 5.03 will survive the
termination of this Agreement and the resignation or removal of the Asset
Representations Reviewer.

Section 5.04 Indemnification by Asset Representations Reviewer.

(a) To the fullest extent permitted by law, the Asset Representations Reviewer
shall indemnify and hold harmless each of the Issuer, the Servicer, the Sponsor
and the Indenture Trustee, and its officers, directors, successors, assigns,
legal representatives, agents, and servants (each an “Indemnified Person”), from
and against any and all liabilities, obligations, losses, damages, penalties,
taxes, claims, actions, investigations, proceedings, costs, expenses or
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever which may be imposed on, incurred by, or asserted at any time
against an Indemnified Person (whether or not also indemnified against by any
other person) which arose out of the negligence, willful misconduct or bad faith
of the Asset Representations Reviewer in the performance of its obligations and
duties under this Agreement; provided, however, that the Asset Representations

 

10



--------------------------------------------------------------------------------

Reviewer shall not be liable for or required to indemnify an Indemnified Person
from and against expenses arising or resulting from (i) the Indemnified Person’s
own willful misconduct, bad faith or negligence, or (ii) the breach of any
representation, warranty or covenant made by the Indemnified Person.

(b) In case any such action, investigation or proceeding will be brought
involving an Indemnified Person as contemplated by Section 5.04(a), the Asset
Representations Reviewer will assume the defense thereof, including the
employment of counsel and the payment of all expenses. The Issuer, the Servicer,
the Sponsor and the Indenture Trustee each will have the right to employ
separate counsel in any such action, investigation or proceeding and to
participate in the defense thereof and the reasonable fees and expenses of such
counsel will be paid by the Asset Representations Reviewer. In the event of any
claim, action, or proceeding for which indemnity will be sought pursuant to this
Section, the Issuer’s, the Servicer’s, the Sponsor’s and the Indenture Trustee’s
choice of legal counsel shall be subject to the good faith objection by the
Asset Representations Reviewer to a conflict of interest under the applicable
rules of professional conduct.

(c) The indemnification set forth in this Section 5.04 will survive the
termination or assignment of this Agreement and the resignation or removal of
the Asset Representations Reviewer or any Indemnified Person.

ARTICLE VI.

REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

Section 6.01 Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be an Eligible Asset Representations
Reviewer.

Section 6.02 Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer may not resign as Asset Representations Reviewer except (i) if the
Asset Representations Reviewer is no longer an Eligible Asset Representations
Reviewer, (ii) upon a determination that the performance of its duties under
this Agreement is no longer permissible under applicable law or (iii) if it does
not receive payment in full of any amounts required to be paid to the Asset
Representations Reviewer in accordance with Article IV and pursuant to an
undisputed invoice, which failure continues unremedied for a period of ninety
(90) days after written notice of such failure shall have been given to the
Issuer, the Sponsor and the Indenture Trustee. Without limiting the foregoing,
the Asset Representations Review shall promptly resign if it is no longer an
Eligible Asset Representations Reviewer. If the Asset Representations Reviewer
resigns pursuant to clause (ii) above, the Asset Representations Reviewer shall
deliver a notice of resignation to the Issuer and the Servicer, with a copy to
the Indenture Trustee, no less than thirty (30) days prior to the date of its
resignation.

(b) Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee may, or, at the direction of Noteholders evidencing
a majority of the aggregate Outstanding Amount of the Notes shall, by notice to
the Asset Representations Reviewer, remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i) the Asset Representations Reviewer is no longer an Eligible Asset
Representations Reviewer;

 

11



--------------------------------------------------------------------------------

(ii) the Asset Representations Reviewer breaches of any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) a Bankruptcy Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Servicer will notify the Issuer, the
Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

Section 6.03 Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, (i) if the
Delinquency Percentage has exceeded the Delinquency Trigger as of the most
recent Payment Date, the Indenture Trustee (at the direction of the Noteholders,
provided, that if the Indenture Trustee has received conflicting or inconsistent
requests from two or more groups of Noteholders, each representing less than the
majority of the Note Balance, the Indenture Trustee shall follow the direction
of the Noteholders representing the greater percentage of the Note Balance) and
(ii) if the Delinquency Percentage has not exceeded the Delinquency Trigger as
of the most recent Payment Date, the Sponsor, will appoint a successor Asset
Representations Reviewer which is an Eligible Asset Representations Reviewer.

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.

(c) Transition and Expenses. If the Asset Representations Review resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. The Asset
Representations Reviewer will pay the reasonable expenses (including the fees
and expenses of counsel) of transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on such obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer or the successor Asset
Representations Reviewer.

Section 6.04 Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the

 

12



--------------------------------------------------------------------------------

business of the Asset Representations Reviewer, if that Person is an Eligible
Asset Representations Reviewer, will be the successor to the Asset
Representations Reviewer under this Agreement. Such Person will execute and
deliver to the Issuer and the Servicer an agreement to assume the Asset
Representations Reviewer’s obligations under this Agreement (unless the
assumption happens by operation of law).

ARTICLE VII.

TREATMENT OF CONFIDENTIAL INFORMATION

Section 7.01 Confidential Information.

(a) Confidential Information Defined. For the purposes of this Agreement,
“Confidential Information” means nonpublic proprietary information of a Party
(the “Disclosing Party”) that is disclosed to the other Party (the “Receiving
Party”), including but not limited to: (i) business or technical processes,
formulae, source codes, object code, product designs, sales, cost and other
unpublished financial information, customer information, product and business
plans, projections, marketing data or strategies, trade secrets, intellectual
property rights, know-how, expertise, methods and procedures for operation,
information about employees, customer names, business or technical proposals,
and any other information which is or should reasonably be understood to be
confidential or proprietary to the Disclosing Party; (ii) PII (as defined in
Section 7.02 of this Agreement. The foregoing definition of Confidential
Information applies to: (i) all such information, whether tangible or intangible
and regardless of the medium in which it is stored or presented; and (ii) all
copies of such information, as well as all memoranda, notes, summaries,
analyses, computer records, and other materials prepared by the Receiving Party
or any of its employees, agents, advisors, directors, officers, and
subcontractors (collectively “Representatives”) that contain or reflect the
Confidential Information.

(b) Use of Confidential Information. Each party acknowledges that during the
term of this Agreement it may be exposed to or acquire Confidential Information
of the other party or its Affiliates. The Receiving Party shall hold the
Confidential Information of the Disclosing Party in strict confidence and will
not disclose such information except to its Representatives who have a need to
know such information for the purpose of effecting the terms and conditions of
this Agreement and who have entered into an agreement with the Receiving Party
with confidentiality restrictions materially equivalent to those contained
herein. The Receiving Party shall be responsible for the breach of this
Agreement by any of its Representatives. The Receiving Party will protect the
Disclosing Party’s Confidential Information using the same degree of care that
it uses to protect its own information of like import, but in no event with less
than a commercially reasonable standard of care.

(c) Exceptions. Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:

 

  (i) is or becomes part of the public domain other than by disclosure by a
party in violation of this Agreement;

 

13



--------------------------------------------------------------------------------

  (ii) was disclosed to a party prior to the effective date of this Agreement
without a duty of confidentiality;

 

  (iii) is independently developed by a party outside of this Agreement and
without reference to or reliance on any Confidential Information of the other
party; or

 

  (iv) was obtained from a third party not known after reasonable inquire to be
under a duty of confidentiality.

The foregoing exceptions shall not apply to any PII, which shall remain
confidential in all circumstances, except as required or permitted to be
disclosed by applicable law, statute, or regulation.

(d) Disclosure by Operation of Law. If either party is requested to disclose all
or any part of any Confidential Information under a subpoena, or inquiry issued
by a court of competent jurisdiction or by a judicial or administrative agency
or legislative body or committee, such party shall (i) to the extent permitted
by law, promptly notify the other party of the existence, terms and
circumstances surrounding such request; (ii) consult with the other party on the
advisability of taking legally available steps to resist or narrow such request
and cooperate with such Party on any steps it considers advisable; and (iii) if
disclosure of the Confidential Information is required or deemed advisable,
exercise commercially reasonable efforts to obtain an order, stipulation or
other reliable assurance that confidential treatment shall be accorded to such
portion of the Confidential Information to be disclosed. Each party shall
reimburse the other party for reasonable legal fees and expenses incurred in
connection with such party’s effort to comply with this section.

(e) Return of Confidential Information. Upon the request of the Disclosing
Party, the Receiving Party shall return all Confidential Information to the
Disclosing Party provided to it pursuant to this Agreement; provided, however,
(i) the Receiving Party shall be permitted to retain copies of the Disclosing
Party’s Confidential Information solely for archival, audit, disaster recovery,
legal and/or regulatory purposes, and (ii) neither party will be required to
search archived electronic back-up files of its computer systems for the other
party’s Confidential Information in order to purge the other party’s
Confidential Information from its archived files; provided further, that any
Confidential Information so retained will (x) remain subject to the obligations
and restrictions contained in this Agreement, (y) will be maintained in
accordance with the retaining party’s document retention policies and
procedures, and (z) the retaining party will not use the retained Confidential
Information for any other purpose.

(f) Remedies. The parties agree that an actual or threatened breach of this
Section by it or its Representatives may cause irreparable damage to the
Disclosing Party and that damages may not be an adequate remedy for any such
breach. Accordingly, each party shall be entitled to seek injunctive relief to
restrain any such breach, threatened or actual, without the necessity of posting
bond, in addition to any other remedies available to such party at law or in
equity.

Section 7.02 Safeguarding Personally Identifiable Information.

(a) Definition. “Personally Identifiable Information”, or “PII”, means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail

 

14



--------------------------------------------------------------------------------

address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual, as further described in § 501(b) of the
Gramm-Leach-Bliley Act and the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information (12 C.F.R. Section 208, Appendix D-2)
(collectively, the “Privacy Laws”), that is provided or made available to the
Asset Representations Reviewer pursuant to this Agreement.

(b) Non-Disclosure. To the extent the Asset Representations Reviewer receives
Personally Identifiable Information in the performance its obligations
hereunder, the Asset Representations Reviewer agrees that it will not disclose
or use any Personally Identifiable Information except (i) to the extent
necessary to carry out its obligations under the Agreement and for no other
purpose; or (ii) as may be required by valid operation of law.

(c) Safeguards. To the extent Asset Representations Reviewer receives Personally
Identifiable Information in the performance of services under this Agreement,
the Asset Representations Reviewer represents and warrants that it has, and will
continue to have adequate administrative, technical, and physical safeguards:
(i) to ensure the security and confidentiality of Personally Identifiable
Information; (ii) to protect against any anticipated threats or hazards to the
security or integrity of Personally Identifiable Information; and (iii) to
protect against unauthorized acquisition of, access to or use of Personally
Identifiable Information which could result in a “breach” as that term is
defined under applicable Privacy Laws.

(d) Information. The Asset Representations Reviewer agrees to provide the Issuer
and the Sponsor with information regarding its privacy and information security
systems, policies and procedures as the Issuer may reasonably request relating
to compliance with this Agreement and applicable Privacy Laws. The Asset
Representations Reviewer agrees to provide training in the Privacy Laws and the
Asset Representations Reviewer’s information security policies to all personnel
whose duties pursuant to this Agreement could bring them in contact with
Personally Identifiable Information.

(e) Breach. In the event of any actual or apparent theft, unauthorized use or
disclosure of any Personally Identifiable Information, the Asset Representations
Reviewer will commence all reasonable efforts to investigate and correct the
causes and remediate the results thereof, and as soon as practicable following
discovery of any such event, provide the Issuer and the Sponsor notice thereof,
and such further information and assistance as may be reasonably requested.

ARTICLE VIII.

OTHER MATTERS PERTAINING TO THE ISSUER

Section 8.01 Termination of this Agreement.

This Agreement will terminate, except for obligations under Section 5.03,
Section 5.04, Section 9.13 and Article VII, on the earlier of (a) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the date the Issuer is terminated under the Trust Agreement.

 

15



--------------------------------------------------------------------------------

Section 8.02 Limitation of Liability. It is expressly understood and agreed by
the parties that (a) this document is executed and delivered by Wilmington
Trust, National Association, not individually or personally, but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, pursuant to the Trust Agreement, (b) each of the representations,
warranties, covenants, undertakings and agreements herein made on the part of
the Issuer is made and intended not as personal representations, warranties,
covenants undertakings and agreements by Wilmington Trust, National Association,
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust, National Association, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or under the Notes or any of the other Transaction Documents or in any
of the certificates, notices or agreements delivered pursuant thereto, as to all
of which recourse shall be had solely to the assets of the Issuer.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

Section 9.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the Sponsor, the
Servicer and the Asset Representations Reviewer without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other
Person subject to the satisfaction of one of the following conditions:

(i) the Sponsor or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Sponsor or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 9.01(a) shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Sponsor, the
Servicer and the Asset Representations Reviewer, with the consent of the Holders
of Notes evidencing not less than a majority of the aggregate principal balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the

 

16



--------------------------------------------------------------------------------

provisions of this Agreement or of modifying in any manner the rights of the
Noteholders, provided, that no amendment pursuant to this Section 9.01(b) shall
be effective which affects the rights, protections or duties of the Indenture
Trustee or the Owner Trustee without the prior written consent of such
Person. It will not be necessary for the consent of Noteholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if such consent approves the substance thereof. The manner of obtaining such
consents (and any other consents of Noteholders provided for in this Agreement)
and of evidencing the authorization of the execution thereof by Noteholders will
be subject to such reasonable requirements as the Indenture Trustee may
prescribe, including the establishment of record dates pursuant to the
Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Sponsor, the Servicer and the Asset Representations Reviewer for the
purpose of conforming the terms of this Agreement to the description thereof in
the Prospectus or, to the extent not contrary to the Prospectus, to the
description thereof in an offering memorandum with respect to the Non-Investment
Grade Notes or the Certificates without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee or any other Person, provided,
however, that the Sponsor, the Servicer and the Asset Representations Reviewer
shall provide written notification of the substance of such amendment to the
Indenture Trustee, the Issuer and the Owner Trustee and promptly after the
execution of such amendment, the Sponsor and the Servicer shall furnish a copy
of such amendment to the Indenture Trustee, the Issuer and the Owner Trustee.

(d) Prior to the execution of any amendment or consent pursuant to this Section
9.01, the Sponsor shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment or consent, the Sponsor shall furnish a copy of such amendment or
consent to each Rating Agency and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

Section 9.02 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or by electronic transmission, and addressed in each
case as specified on Schedule I to the Sale and Servicing Agreement or at such
other address as shall be designated by any of the specified addressees in a
written notice to the other parties hereto. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder.

 

17



--------------------------------------------------------------------------------

Section 9.03 Severability Clause.

This Agreement constitutes the entire agreement between the Asset
Representations Reviewer, the Issuer, Servicer, and the Sponsor. All prior
representations, statements, negotiations and undertakings with regard to the
subject matter hereof are superseded hereby.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

Section 9.04 Counterparts.

This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

Section 9.05 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 9.06 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

Section 9.07 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 9.08 Waivers. No failure or delay on the part of the Sponsor, the
Servicer, the Asset Representations Reviewer, the Issuer or the Indenture
Trustee in exercising any power or right hereunder (to the extent such Person
has any power or right hereunder) shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the any party hereto in any case shall entitle it to any notice
or demand in similar or other circumstances. No waiver or approval by either
party under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

Section 9.09 Entire Agreement. This Agreement contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings. There are no unwritten agreements among the
parties.

 

18



--------------------------------------------------------------------------------

Section 9.10 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 9.11 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

Section 9.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 9.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

Section 9.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

19



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.02 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

Section 9.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and the Indenture Trustee shall be an express
third-party beneficiary hereof and may enforce the provisions hereof as if it
were a party hereto. Except as otherwise provided in this Section, no other
Person will have any right hereunder.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

SANTANDER CONSUMER USA INC. By:  

/s/ Andrew Kang

  Name:   Andrew Kang   Title:   Executive Vice President SANTANDER DRIVE AUTO
RECEIVABLES TRUST 2016-1 By:   Wilmington Trust, National Association, not in
its individual capacity but solely as Owner Trustee By:  

/s/ Dorri Costello

  Name:   Dorri Costello   Title:   Vice President CLAYTON FIXED INCOME SERVICES
LLC, as Asset Representations Reviewer By:  

/s/ Robert Harris

  Name:   Robert Harris   Title:   Secretary

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

Representation

 

  (a) Characteristics of Receivables

As of the Cut-Off Date (or such other date as may be specifically set forth
below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) either (A) has been originated by a Dealer to finance the retail sale by
that Dealer of the related Financed Vehicle and has been purchased by Santander
Consumer in accordance with the terms of a dealer agreement between Santander
Consumer and that Dealer, (B) has been originated by Santander Consumer or
(C) has been acquired by Santander Consumer in accordance with the terms of a
purchase agreement between the applicable Originator and Santander Consumer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions have been commenced that would result
in a first priority security interest in the Financed Vehicle in favor of the
applicable Originator, as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last payment may be different from the level payment but in no
event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States and denominated in Dollars;

(viii) is secured by a new or used automobile, light-duty truck or van;

(ix) has a Contract Rate of at least 0.00%;

(x) had an original term to maturity of not more than 75 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 75 months and not less than 4 months;

(xi) has an outstanding Principal Balance of at least $505.23 and no more than
$114,503.79;

 

Exh. A-1



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

(xii) has a final scheduled payment due on or before May 30, 2022;

(xiii) was not more than 30 days past due as of the Cut-Off Date;

(xiv) was not noted in the records of the Originator or the Servicer as being
the subject of any bankruptcy or insolvency proceeding;

(xv) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

(xvi) is a Simple Interest Receivable, and scheduled payments under such
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable; and

(xvii) provides that a prepayment by the related Obligor will fully pay the
Principal Balance and accrued interest through the date of prepayment based on
the Receivable’s Contract Rate.

Documents

Retail Sale Contract

Title Documents

Receivable File

Schedule of Receivables

Servicing System/Data Tape

Procedures to be Performed

 

i) Confirm the contract was signed or electronically authenticated by the
obligor

 

ii) Origination of the Receivable

a) Review the Retail Sale Contract and confirm that Santander Consumer USA or
another Approved Party is listed as the Assignee within the Assignment Section.1

 

iii) Security Interest Enforcement

 

  a) Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

 

1  “Approved Party” means a party specified as an “Approved Party” on the list
of Approved Parties provided by Santander Consumer to Clayton.

 

Exh. A-2



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  b) Review the servicing system and confirm the Pool ID in the system matches
the Pool ID for the transaction related to the deal

 

iv) Customary and Enforceable Provisions

 

  a) Confirm the Contract form number is listed on the Approved Contract Form
List2

 

v) Fully Amortizing Payment Schedule

 

  a) Confirm all payments are equivalent with the possible exception that the
first and last payments may be different from the level monthly payment

 

  I) If the first and last payments are different from the level monthly
payment, confirm that these payments are no more than three times the level
monthly payment amount

 

  b) Review the Truth in Lending section of the Retail Sale Contract and
calculate the product of the Amount of Payments with the Number of Payments and
confirm that this amount is equal to the Total of Payments

 

vi) Provides for Interest at the Contract Rate

 

  a) Review the Schedule of Receivables and confirm that the stated rate is
equal to the APR as shown in the Federal Truth in Lending section of the Retail
Sale Contract

 

vii) Origination of the Receivable

 

  a) Review the Retail Sale Contract and confirm the Dealer address is in the
United States

 

  b) Review the Retail Sale Contract and confirm that the amounts stated within
the Truth in Lending section are denominated in US dollars

 

viii) Condition, Make and Model of Financed Vehicle

 

  a) Review the New/Used section of the Retail Sale Contract and confirm that
the Financed Vehicle is stated to be new or used

 

  b) Review the “Year and Make” and “Model” sections of the Retail Sale Contract
and confirm that the Financed Vehicle constitutes a light-duty truck or van

 

ix) Contract Annual Percentage Rate

 

  a) Review the Federal Truth in Lending Section of the Retail Sale Contract and
Confirm that the Annual Percentage Rate is greater than the minimum allowed
percentage rate

 

x) Remaining Maturity Date

 

  a) Confirm that the Number of Payments section within the Truth in Lending
section of the Retail Sale Contract indicates a number of payments that does not
exceed the maximum allowable number of payments

 

  b) Review the Data Tape and confirm that the remaining term to maturity is
within the stated allowable limits

 

xi) Outstanding Principal Balance

 

2  “Approved Contract Form List” means a list of Approved Contract Forms
provided by Santander Consumer to Clayton.

 

Exh. A-3



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  a) Review the Data and confirm that the Unpaid Principal Balance as of the
Cutoff Date is within the stated allowable limits

 

xii) Final Schedule Payment Date

 

  a) Review the Data Tape and confirm that the Final Scheduled Payment Due Date
will occur on or before the latest allowable final payment date

 

xiii) Days Past Due

 

  a) Review the data file and confirm the Receivable was not more than 30 days
past due as of the Cutoff Date

 

xiv) Bankruptcy

  a) Review the Receivable File and any applicable servicing notes and confirm
there is no indication of pending bankruptcy or insolvency proceedings

 

xv) Force Place Insurance

 

  a) Review the servicing system and confirm the Receivable did not have Force
Place Insurance as of the Cutoff Date

 

xvi) Simple Interest Receivable

 

  a) Confirm the Contract is a Simple Interest Contract

 

  b) Review the payment history and confirm the first payment was appropriately
applied to principal and interest

 

xvii) Prepayment

 

  a) Confirm the contract contains the appropriate Prepayment Disclosures

 

xviii)  If sections i through xvii are confirmed, then Test Pass

 

Exh. A-4



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (b) Compliance with Law

The Receivable complied at the time it was originated or made in all material
respects with all requirements of applicable federal, state and local laws, and
regulations thereunder.

Document

Retail Sale Contract

Servicing System/Data Tape

Procedures to be Performed

 

i) Confirm the Contract Form number and revision date are on the Approved
Contract Form List

 

ii) Confirm the Contract is complete

 

  a) Confirm that all lines in the contract are filled out appropriately

 

  b) Confirm the Name and address of Creditor, APR, Finance Charge, Amount of
Payments, Total of Payments and Total Sale Price are properly filled out

 

  c) Confirm all lines on the contract are completed or properly left blank

 

iii) Confirm the Amount Financed is correctly calculated

 

  a) Calculate the Amount Financed using the Cash Price, Total Down Payment and
Total Amount Paid on Buyer’s Behalf

 

  b) Confirm the Calculated Amount Financed matches the Amount Financed as
stated within the Truth in Lending section of the Contract

 

iv) Confirm the Total Sale Price is correctly calculated

 

  a) Calculate the Total Sale Price by taking the difference of the Total of
Payments as stated within the Truth in Lending section and the Total Down
Payment as stated within the Itemization of Amount Financed

 

  b) Confirm the Calculated Total Sale Price matches the Total Sale Price as
stated within the Truth in Lending section of the Contract

 

v) Confirm the Total of Payments is correctly calculated

 

  a) Calculate the Total of Payments by taking the product of the Number of
Payments and Amount of Payments as stated within the Truth in Lending section of
the Contract

 

Exh. A-5



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  b) Confirm the Calculated Total of Payments from step (a) is equal to the
Total of Payments as stated within the Truth in Lending section of the Contract

 

  c) Calculate the Total of Payment by taking the sum of the Finance Charge and
Amount Financed as stated within the Truth in Lending section of the Contract

 

  d) Confirm the Calculated Total of Payments from step (c) is equal to the
Total of Payments as stated within the Truth in Lending section of the Contract

 

vi) Confirm the APR is correctly calculated

 

  a) Calculate the APR using information within the Truth in Lending section of
the Contract

 

  b) Confirm the Calculated APR is within an acceptable range of the APR as
stated within the Truth in Lending Section of the Contract

 

vii) Confirm the first payment due date as stated within the When Payments are
Due section of the Truth in Lending section of the Contract is within an
acceptable timeframe of the Contract Date

 

viii) If Steps i through vii are confirmed, then Test Pass

 

Exh. A-6



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (c) Binding Obligation

The Receivable constitutes the legal, valid and binding payment obligation in
writing of the related Obligor, enforceable by the holder thereof in accordance
with its terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally and (ii) as such Receivable may be modified by the application
after the Cut-Off Date of the Servicemembers Civil Relief Act, as amended, to
the extent applicable to the related Obligor.

Documents

Retail Sale Contract

Procedures to be Performed

 

i) Confirm the Contract Form number is on the Approved Contract Form List.

 

ii) Confirm the borrower and co-borrower (if applicable) signed the contract

 

iii) If Steps i and ii are confirmed, then Test Pass

 

Exh. A-7



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (d) Receivable in Force

The Receivable has not been satisfied, subordinated or rescinded nor has the
related Financed Vehicle been released from the lien of such Receivable in whole
or in part.

Documents

Servicing System/Data Tape

Title Documents

Procedures to be Performed

 

i) Confirm the Receivable exists on the Servicing System as an active Receivable

 

ii) Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

 

iii) If Steps i and ii are confirmed, then Test Pass

 

Exh. A-8



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (f) No Default; No Waiver

Except for payment delinquencies continuing for a period of not more than 30
days as of the Cut-Off Date, the records of the Servicer did not disclose that
any default, breach, violation or event permitting acceleration under the terms
of the Receivable existed as of the Cut-Off Date or that any continuing
condition that with notice or lapse of time, or both, would constitute a
Default, breach, violation or event permitting acceleration under the terms of
the Receivable had arisen as of the Cut-Off Date and the Seller has not waived
any of the foregoing.

Documents

Receivable File

Servicing System/Data Tape

Procedures to be Performed

 

i) Confirm there is no indication of a default, breach, violation or event that
would permit acceleration under the terms of the Receivable except for payment
default within 30 days of the Cut-Off Date

 

ii) Confirm that no continuing condition would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable
other than documented deferrals and waivers of late payment charges or fees

 

iii) If Steps i and ii are confirmed, then Test Pass

 

Exh. A-9



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (g) Insurance

The Receivable requires that the Obligor thereunder obtain comprehensive and
collision insurance covering the related Financed Vehicle.

Documents

Retail Sale Contract

Procedures to be Performed

 

i) Confirm the Retail Sale Contract contact language that required the Obligor
to obtain and maintain insurance against physical damage to the Financed Vehicle

 

ii) If confirmed, the Test Pass

 

Exh. A-10



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (h) No Government Obligor

The Obligor on the Receivable is not the United States of America or any state
thereof or any local government, or any agency, department, political
subdivision or instrumentality of the United States of America or any state
thereof or any local government.

Documents

Retail Sale Contract

Procedures to be Performed

 

i) Review the buyer section on the Contract and confirm a person’s or business
name is reported

 

ii) If the buyer section on the Contract does not report a person’s or business
name, confirm internet search results do not indicate the buyer to be a
government agency, department, political subdivision or instrumentality.

 

iii) If (i) or (ii) are confirmed, then Test Pass

 

Exh. A-11



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (i) Assignment

No Receivable has been originated in, or is subject to the laws of, any
jurisdiction under which the sale, transfer, assignment, setting over,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

Documents

Retail Sale Contract

Receivable File

Servicing System

Procedures to be Performed

 

i) Confirm the Retail Sale Contract was completed on a contract form included in
the Approved Contract Form List

 

ii) If Step i is confirmed, then Test Pass

 

Exh. A-12



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (j) Good Title

As of the Closing Date and immediately prior to the sale and transfer
contemplated in the Sale and Servicing Agreement, the Seller had good and
marketable title to and was the sole owner of each Receivable free and clear of
all Liens (except any Lien which will be released prior to assignment of such
Receivable hereunder), and, immediately upon the sale and transfer thereof, the
Issuer will have good and marketable title to each Receivable, free and clear of
all Liens (other than Permitted Liens).

Documents

Title Documents

Procedures to be Performed

 

i) Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

 

ii) Review the servicing system and confirm the Pool ID in the system matches
the Pool ID for the transaction related to the deal

 

iii) If (i) and (ii) are confirmed, then Test Pass

 

Exh. A-13



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (m) Characterizations of Receivables

Each Receivable constitutes either “tangible chattel paper”, an “account”, an
“instrument”, or a “general intangible”, each defined in the UCC.

Documents

Contract

Title Documents

Procedures to be Performed

 

i) Confirm the Contract form number is on the Approved Contract Form List

 

ii) Confirm the Amount Financed as reported on the Contract is greater than zero

 

iii) Confirm there is documentation of a lien against the financed vehicle

 

iv) If tests (i) through (iii) are confirmed, then Test Pass

 

Exh. A-14



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (n) One Original

There is only one executed original of the Contract (in each case within the
meaning of the UCC) related to each Receivable.

Documents

Contract

Procedures to be Performed

 

i) Confirm there is a final version of the Contract available for review

 

ii) Confirm the Contract was signed by the buyer(s) and the Dealer

 

iii) If (i) and (ii) are confirmed, then Test Pass

 

Exh. A-15



--------------------------------------------------------------------------------

LOGO [g134315santander.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  (o) No Defenses

The records of the Servicer do not reflect any facts which would give rise to
any right of rescission, offset, claim, counterclaim or defense with respect to
such Receivable or the same being asserted or threatened with respect to such
Receivable.

Documents

Receivable File

Procedures to be Performed

 

i) Review the Receivable file and servicing system and confirm there is no
evidence of litigation or other attorney involvement as of the Cut-Off Date.

 

ii) If confirmed, Test Pass.

 

Exh. A-16